Treat, D. J.
The only difficulty arises from the fact that a seeming defense and a counter-claim are intermingled. If the ore in question did not belong to the plaintiff in his own right, the defense -would be complete; but instead of so averring, the pleading leaves it uncertain as to what it is designed to charge the plaintiff’s relations thereto were. The counter-claim does not show that it arises from the same transaction; but, on the contrary, that the defendant is an assignee of a cause of action involving, it may be, an accounting between-the plaintiff and the assignee as to a long course of dealings.
The demurrer is sustained, with leave to defendant to file an additional answer and counter-claim, if they can be brought within the rules governing the same as here stated.